IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                              October 30, 2008
                               No. 07-20055
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

ISAIAH HICKS

                                          Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                          Respondent-Appellee


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:06-CV-2208


Before JOLLY, CLEMENT, and HAYNES, Circuit Judges.
PER CURIAM:*
      Isaiah Hicks, Texas prisoner # 1087433, appeals the dismissal as time
barred of his 28 U.S.C. § 2254 petition challenging his aggravated robbery
conviction.   Hicks was granted a certificate of appealability on the issue
“whether the limitations period should have been equitably tolled because [he]
did not receive notice of the denial of his state habeas application.” Hicks v.
Quarterman, No. 07-20055 (5th Cir. Oct. 30, 2007) (unpublished).         Hicks,


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-20055

however, has failed to brief that issue and has therefore waived its review. See
Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999).
      AFFIRMED.




                                       2